Citation Nr: 0717846	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a higher disability rating for status-post 
medial meniscectomy of the right knee, currently evaluated as 
30 percent disabling.

2.  Entitlement to service connection for residuals of a left 
wrist injury, as secondary to service-connected status-post 
medial meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active military service from July 1943 to 
March 1946 and from August 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from June 2003 and September 2004 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in St. Louis, Missouri.

The June 2003 rating decision granted the veteran an 
increased, 20 percent disability evaluation for his status-
post medial meniscectomy of the right knee, and assigned an 
additional 10 percent disability evaluation for degenerative 
joint disease of the right knee, both effective from April 
2003.  A July 2003 rating decision confirmed these disability 
evaluations.  Nonetheless, during the course of the veteran's 
appeal, a Decision Review Officer (DRO) issued a decision in 
August 2006, wherein the DRO determined that the veteran was 
more appropriately assigned a single, 30 percent disability 
evaluation, under one Diagnostic Code, for his status-post 
medial meniscectomy of the right knee.

The September 2004 rating decision denied service connection 
for residuals of a left wrist injury, including as secondary 
to service-connected status-post medial meniscectomy of the 
right knee.

Following certification of the appeal to the Board, 
additional evidence was received into the record from the 
veteran, in February 2007, without waiver of RO consideration 
of the additional evidence.  However, the additional evidence 
consists of duplicate copies of private medical reports 
previously of record, and considered by the RO.  As such, the 
provisions of 38 C.F.R. § 20.1304 do not preclude Board 
consideration of the appeal at this time.




FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by pain, productive of limitation of motion, increased on 
use, without demonstration by competent clinical evidence of 
nonunion of the tibia and fibula with loose motion requiring 
a brace, or ankylosis.

2.  A left wrist disorder was initially demonstrated years 
after service, and there is no competent medical nexus 
evidence of record indicating it is due to or aggravated by 
service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 
percent for status-post medial meniscectomy of the right 
knee.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5256-5262 (2006).

2.  A left wrist disorder is not proximately due to or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of April 2003 and May 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate his claim for an increased disability rating for 
his service-connected status-post medial meniscectomy of the 
right knee and his claim of entitlement to service connection 
for residuals of a left wrist injury.  These letters also 
informed him of his and VA's respective duties for obtaining 
evidence, as well as requested that the veteran submit any 
additional evidence in his possession pertaining to his 
claims. 

In addition, a March 2006 letter explained how a disability 
rating is determined for a service-connected disorder and the 
basis for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  
Nevertheless, because the instant decision denies the 
veteran's claims for service connection and an increased 
disability rating, no disability rating or effective date 
will be assigned.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the bases of this appeal were decided after the 
issuance of initial, appropriate VCAA notices.  As such, 
there was no defect with respect to timing of the VCAA 
notices.

The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post-service treatment and 
examinations.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, as well as 
statements submitted on his behalf.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record for the time 
period at issue, but has found nothing to suggest that there 
is any outstanding evidence with respect to the veteran's 
claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Increased Disability Evaluation

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).

In addition, secondary service connection is permitted for 
aggravation of a 
nonservice-connected disability caused by a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

Analysis

Increased Disability Evaluation

The veteran presently has a 30 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  See 38 C.F.R. § 4.20 (2006) 
(when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous).  Under Diagnostic Code 5262, a 30 percent rating 
is warranted for malunion of the tibia and fibula with marked 
ankle or knee disability.  The next higher 40 percent rating 
is warranted for nonunion of the tibia and fibula with loose 
motion requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2006).

Considering these rating criteria in relation to the relevant 
evidence of record, the Board finds that the veteran's 
current 30 percent rating is most appropriate, and that a 
higher rating is not warranted.  38 C.F.R. § 4.7.  The 
objective clinical evidence of record does not show that he 
has nonunion of his right tibia and fibula.  

While the Board acknowledges that the August 2004 VA examiner 
diagnosed the veteran with degenerative joint disease and 
anterior cruciate ligament tear of the right knee, the Board 
notes that the August 2004 radiology report and the radiology 
report from the more recent, April 2006 VA examination 
indicate that the veteran had well maintained joint space, 
without evidence of arthritic changes.  Instead, the reports 
showed that the veteran had mild osteopenia, compatible with 
his age, and mild suprapatellar effusion.  Moreover, the 
veteran's physical examinations were repeatedly negative for 
instability, subluxation, abnormal movement, redness, heat, 
or deformity.  Although he had complaints of persistent pain 
and an antalgic gait, he ambulated without an assistive 
device.  On VA examination, he had range of motion in his 
knees from 0 to 100 degrees, albeit with some pain.  However, 
this is essentially normal range of motion.  See 38 C.F.R. 
§ 4.71, Plate II (full range of motion for the knees is from 
0 to 140 degrees, extension to flexion).  His range of motion 
was greater than that required for even the lowest possible 
rating (of 0 percent) under Diagnostic Codes 5260 and 5261 
for flexion and extension, respectively.  

The medical evidence indicates that his symptoms primarily 
consist of pain, weakness, crepitation, and subpatellar 
tenderness, particularly after prolonged activity.  There is 
no objective clinical indication, however, that he has 
additional functional impairment, which would support an even 
higher rating.  

In concluding the veteran is not entitled to a higher rating 
for his right knee disability, the Board has considered as 
well whether he has additional functional loss due to his 
pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  He reports experiencing right knee pain, with 
exacerbations from prolonged walking.  But, he also 
acknowledges that anti-inflammatory medications, rest, and 
exercises alleviated pain.  On VA examination in April 2006, 
there was objective clinical indication that his knee pain 
causes additional functional impairment on repetitive use 
such that motion was 0 to 70 degrees.  However, such findings 
do not support a higher rating.  As a result, his current 30 
percent rating adequately compensates him for the extent of 
his pain, including the effect on his range of motion.  

The Board also has considered whether the veteran may be 
entitled to higher ratings under other potentially applicable 
Diagnostic Codes, including Diagnostic Code 5256.  But the 
evidence indicates he does not have ankylosis in either knee 
to be rated under Diagnostic Code 5256.  Ankylosis means 
complete bony fixation of his knee in a certain position, 
either favorable or unfavorable.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).  See also Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996).  As such, the Board does not find that a 
higher disability evaluation is warranted under Diagnostic 
Code 5256.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1).  There has been no showing by him 
that the status-post medial meniscectomy of the right knee 
has caused marked interference with his employment (meaning 
above and beyond that contemplated by his current 30-percent 
rating) or necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board does not 
have to refer this case to the Director of Compensation and 
Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a rating higher than 30 percent 
for the status-post medial meniscectomy of the veteran's 
right knee, on either a schedular or extra-schedular basis.  
Since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor.  See 
38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Service Connection

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a left 
wrist injury, as secondary to his service-connected status-
post medial meniscectomy, so it must be denied.  38 C.F.R. 
§ 3.102.  

The Board acknowledges that the veteran concedes that his 
left wrist disorder was not incurred during his military 
service.  The veteran instead argues that his service-
connected right knee disorder caused him to fall and injure 
his left wrist, and thus he should be service-connected for 
the residuals of this injury.  In this regard, the Board 
confirms that the veteran's service medical records do not 
show that the veteran complained of or was treated for a left 
wrist disorder during his military service.  The Board also 
notes that the veteran did not make any complaints related to 
his left wrist at his 1951 separation examination.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
.").  In addition, there is no objective evidence of 
continuance of symptomatology during the years following the 
veteran's discharge from service.  See Savage, supra 
(requiring medical evidence of chronicity and continuity of 
symptomatology).  

While the evidence of record clearly demonstrates that the 
veteran fell, the veteran reported to K. K., M.D. in April 
2004 that he injured his left wrist when his left knee locked 
up and caused him to fall.  In contrast, he reported to L. W. 
G., M.D., a day later, that he injured his left wrist when he 
lost his balance and fell backwards.  At that same 
appointment, the veteran reported to Dr. G that he had 2 
episodes of hypoglycemia, wherein he blacked out.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incidents in question.  See, e.g., Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had fallen as a result of his service-connected 
right knee disorder, he would have mentioned his right knee, 
and not his left knee or his hypoglycemia episodes at that 
time.  See 38 C.F.R. § 3.303(b) (subsequent, isolated 
manifestations of a chronic disorder are not service 
connected where they are clearly attributable to intercurrent 
causes).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  While the 
Board acknowledges that Dr. K later associated the veteran's 
left wrist injury with his service-connected right knee 
disorder, opining that the nature and symptoms of his right 
knee disorder could cause locking and instability of the 
right knee such that it could cause a fall, the August 2004 
VA examiner found that the veteran's current left wrist 
disorder was not related to his service-connected status-post 
medial meniscectomy of the right knee, and instead associated 
it with the episodes of hypoglycemia noted by Dr. G.  
Moreover, the April 2006 VA examiner found that the veteran 
had also moderate degenerative changes of the left knee, with 
exostosis of the lower femur medially, and that his right 
knee x-ray was normal other than some mild suprapatellar 
effusion.  As such, the Board finds that the opinion of the 
Dr. K to be less persuasive than the opinions and findings of 
the VA examiners.  The Board may reject a medical opinion 
that is based on facts provided by the veteran that have 
previously been found to be inaccurate or because other facts 
in the record contradict the facts provided by the veteran 
that formed the basis for the opinion; however, the Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by 
the veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005); see also Swann at 233.  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by any additional medical comment, does 
not constitute competent medical evidence).  

In short, there currently is no persuasive medical nexus 
evidence of record indicating the veteran's current residuals 
of a left wrist injury were incurred or aggravated as 
secondary to his service-connected status-post medial 
meniscectomy of the right knee.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, 
a claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

Therefore, the only evidence portending that the veteran's 
residuals of a left wrist injury are in any way related to 
his service-connected status-post medial meniscectomy of the 
right knee, comes from him personally.  As a layman, the 
veteran simply does not have the necessary medical training 
and/or expertise to determine the cause of this.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
As such, his allegations, alone, have no probative value 
without medical evidence substantiating them.  So the 
preponderance of the evidence is against his claim, in turn, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

ORDER

The claim for a rating higher than 30 percent for status-post 
medial meniscectomy of the right knee is denied.

The claim for service connection of residuals of a left wrist 
injury, including as due to service-connected status-post 
medial meniscectomy of the right knee, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


